DETAILED ACTION
Claims 1-4 and 6-19  are pending as amended on  5 April 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments  have been entered and fully considered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 February 2022 was filed after the mailing date of the  first Office action  on 5 January 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Amendment and Arguments
Applicant’s amendment overcomes the rejection under 35 U.S.C. 102(a)(1)/(a)(2)  of claims 1, 8, 11 and 16 over US 2018/0273829 (Al-Nakhli). The rejection has been withdrawn.  However, a new ground of rejection over Al-Nakhli has been made in view of the amendment. 
Applicant’s arguments in light of the amendment have been fully considered but are not persuasive.
Applicant argues that the weight ratio of from 0.5 :1 to 2:1 is critical in forming channels within the consolidated sand and improving permeability.  However, such effect is not unexpected as Al-Nakhli 
expressly discloses that dissolving maltene  provides  improved permeability in the consolidated region ([0024]) thus the improvement shown is not an unexpected advantage. 
 
Claim Rejections - 35 USC § 103
Claims 1, 8, 11, 16 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Al-Nakhli.
 	Regarding claims 1 and 11, Al-Nakhli teaches a method for sand consolidation in a subterranean formation comprises injecting a consolidation material  into a subterranean formation ([0005], [0009] and [0023]), wherein the consolidation material comprises  asphaltene and maltene dissolved in a solvent([0007] and [0021]);  flooding the formation with a brine to yield a semi-solid material that binds sand in the formation  ([0023]), which meets the limitation of precipitating the asphaltene; and increasing  the permeability of formation by dissolving maltene in the consolidated region([0024]) and Fig. 1), which meets the claimed method. 
	Al-Nakhli does not expressly discloses  the instantly claimed weight ratio of asphaltene and maltene,  however, a person of ordinary skill in the art would have been motivated to adjust the amount of maltene and asphaltene  in order to obtain a workable product. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
	Regarding claim 8, Al-Nakhli teaches that the solvent includes xylene and toluene ([0018]), which meets the claimed solvent.
	Regarding claim 16, Al-Nakhli teaches the  sand to be consolidated is in water injection wells ([0003]),  and  the consolidating material is injected through an injecting tube (Fig. 2  and [0027]). 

	Regarding claim 18, Al-Nakhli teaches consolidating sand in oil production wells and increasing permeability ([0003] and Fig. 1 and 2), which anticipates producing hydrocarbons from the formation . 
Al-Nakhli  does not expressly disclose the instantly claimed production rate, however, a person of ordinary skill in the art would have been motivated to optimize the production rate.  It is noted that no criticality has been demonstrated in the specification with regard to the production rate recited in the claims.

Claims 2-4, 6, 7, 9, 10, 12-15  and 17 stand, and new claim 19 is  rejected under 35 U.S.C. 103 as being unpatentable over Al-Nakhli in view of US 2019/0249074 (Rizq).
The teachings of Al-Nakhli are set forth above. 
Regarding claims 2, 3, 9, 10 and 12,   Al-Nakhli does not teach the instantly claimed solvent, the ratio of the solvent to asphaltene, or the viscosity.
Rizq teaches that a solvent comprises 5 wt.% to 50 wt.% methanol, 5 wt.% to 50 wt.% toluene, 5 to 50 wt.% of xylene, and from 40 to 85 wt.% of chloroform can effectively dissolve asphaltene to form a liquid solution that can be injected into a subterranean formation([0020], [0028]), wherein the ratio of the  solvent to asphaltene is  from 5:1 to 20:1 to produce a composition substantially free of undissolved solids([0029]),  which is  stable at up to 400 °C and the viscosity of the asphaltene composition is in the range of from 5 to 2500 cP (claim 23 and [0030]), which encompasses the claimed range. 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to utilize the solvent  and  the ratio of solvent to asphaltene of  Rizq   in the method of Al-Nakhli.   The rationale to do so would have been the motivation provided by the teachings of Rizq that to do so would predictably provide a liquid solution having a viscosity that enables injection into the formation  ([0020] and [0029]-[0030]), and one of ordinary skill in the art at the time the invention was made would have found it obvious to adjust the viscosity of the solution  at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claims 4 and 19 , since a person of ordinary skill in the art would have been motivated to adjust the  ratio of maltene to  asphaltene  in order to obtain a workable product,  the ratio of  solvent to maltene  would be the same as claimed in view of  Rizq,  for example,  if the  ratio of asphaltene to maltene is 1:1, the ratio of solvent to maltene  would be 5:1 to 20:1 as claimed.  
As to the viscosity of claim 6 and stability of claim 13,  since Al-Nakhli and Rizq teach the same composition,  absent evidence to the contrary, one of ordinary skill in the art would expect that the viscosity  and stability of  the Al-Nakhli and Rizq composition would be the same as claimed. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).  
Regarding claims  7 and 17,  Al-Nakhli does not expressly  disclose the inlet pressure during injection, neither using coiled tubing or a drill string. 
Rizq teaches that the asphaltene composition can be introduced into a subterranean formation using coiled tubing or a drill string, and the inlet pressure of the composition during introduction is from 2000 to 4000 psi ([0032]).
At the time the invention was made it would  have been obvious for a person of ordinary skill in the art to  inject the composition of Al-Nakhli  using coiled tubing or a drill string with  the inlet pressure of the composition being from 2000 to 4000 psi  as taught by Rizq .since it would have been obvious for one of ordinary skill in the art to apply a known technique to a known device (method, or product) to yield predictable results. In the instant case, a known technique to inject asphaltene solution. See MPEP 2143 (D).
Regarding claims 14 and 15,  Al-Nakhli does not expressly  disclose injecting a spacer fluid  or preventing precipitation of the asphaltene at an introduction point.
 Rizq teaches that preventing precipitation of the asphaltene at an introduction point of the asphaltene composition and introducing a spacer fluid into the formation after introducing the asphaltene composition and before introducing the aqueous composition can propel the asphaltene composition farther into the formation  ([0033]). 
At the invention was made it would  have been obvious for a person of ordinary skill in the art to
prevent precipitation of the asphaltene at an introduction point of the asphaltene composition and introduce a spacer fluid into the formation after introducing the asphaltene composition and before introducing the aqueous composition in the method of Al-Nakhli.  The rationale to do so would have been the motivation provided by the teachings of Rizq that to do so would propel the asphaltene composition farther into the formation ([0033]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766